Simmons, C. J.
Section 2483 of the Civil Code applies to marriage agreements and marriage settlements only, and its terms will not be extended by construction so as to embrace conveyances of property by a husband to a wife, after marriage, upon an independent consideration not connected with the marriage contract; and hence, a voluntary conveyance by the husband to the wife, he being solvent at the time of the execution of the deed, will be upheld as against creditors even though the same was not recorded in the manner pointed out by that section.

Judgment affirmed.


All the Justices concurring.